Citation Nr: 0723514	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  96-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for right local retrocubital ulnar neuropathy.

2.  Entitlement to an initial rating greater than 40 percent 
for postoperative residuals, compound fracture, right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1971, and from November 1989 to April 1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision in 
which the RO, inter alia, granted service connection and 
assigned an initial 10 percent rating for postoperative 
residuals of a compound fracture of the right ankle; 
effective May 1, 1995 (the date of the claim for increase), 
as well as granted service connection and assigned a 0 
percent (noncompensable) rating for right local retrocubital 
ulnar neuropathy, also effective May 1, 1995.  The appellant 
file a notice of disagreement (NOD) with the assigned ratings 
in November 1995.  The RO issued a statement of the case 
(SOC) in December 1995.  The veteran perfected the appeal by 
filing a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in January 1996.

In October 1996, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.

In a November 1996 rating decision, the RO increased the 
initial rating assigned for service-connected right ankle 
disability from 10 to 20 percent, effective May 1, 1995.  In 
a subsequent rating decision in December 2002, the RO 
increased the initial rating assigned for service-connected 
right local retrocubital ulnar neuropathy from zero to 10 
percent, effective May 1, 1995.  By rating action in October 
2006, the RO increased the initial rating assigned for the 
service-connected right ankle disability from 20 to 40 
percent, effective from May 1, 1995.

Because the veteran has disagreed with the initial ratings 
assigned following the grants of service connection, the 
Board has characterized each claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO awarded higher initial ratings 
during the pendency of this appeal, inasmuch as higher 
ratings are available for each condition, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claims for higher ratings remain viable on 
appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2003, the Board remanded these matters to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  The Board then noted that the 
veteran's representative appeared to have raised a claim for 
service connection for varicose veins secondary to the 
veteran's service-connected right ankle disability in 
December 2002, and referred the matter to the RO for 
appropriate action.  That claim remains unadjudicated and is 
again referred to the RO for the appropriate action.

In a May 2005 statement, the veteran raised the claims of 
entitlement to service connection for a lung disorder, hay 
fever and bronchitis, claimed as secondary to hay fever and a 
lung disorder.  He also raised the claim of entitlement to 
separate 10 percent ratings for service-connected tinnitus.  
As those claims have not been adjudicated, they are referred 
to the RO for the appropriate action.

Finally, the Board notes that in December 2005, the veteran 
requested that his claims file be transferred to the RO in 
Columbia, South Carolina.  This request is referred to the RO 
for the appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  Since the May 1, 1995 effective date of the grant of 
service connection, the right local retrocubital ulnar 
neuropathy has been manifested by complaints of numbness of 
the right upper extremity and mild incomplete paralysis of 
the ulnar nerve.

3.  Since the May 1, 1995 effective date of the grant of 
service connection, the veteran's right ankle disability has 
been manifested by limitation of motion with ankylosis (as 
shown on VA examination in March 2006).


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
right local retrocubital ulnar neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 
8616 (2006).

2.  The criteria for a rating greater that 40 percent for 
postoperative residuals, compound fracture, right ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DC 
5167, DC 5270 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO).  Id; 
Pelegrini, 18 Vet. App. at 119.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in May 2003 and May 2004 letters, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for higher 
initial ratings for right local retrocubital ulnar neuropathy 
and for postoperative residuals of a compound fracture of the 
right ankle, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that pertains 
to the claims.  The May 2004 letter requested that the 
veteran send in medical records he had (which informed him to 
send in evidence in his possession).  Further, the SOC and 
SSOCs set forth the criteria for higher ratings for each 
disability, which is sufficient under Dingess/Hartman.  After 
issuance of each notice described above, and opportunity for 
the appellant to respond, the November 2006 supplemental SOC 
(SSOC) reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2007).  See also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

Further, while the RO has not provided general information 
regarding VA's assignment of disability ratings and effective 
dates, or the type of evidence that impacts these 
determinations, on these facts, such omission is harmless.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).  
Because the Board's decision herein denies the claims for 
higher ratings for the right ulnar neuropathy and for right 
ankle disability, no other disability rating or effective 
date is being, or is to be, assigned.  Accordingly, there can 
be no prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports of VA examinations conducted in 
July 1995, April 1997, May 2005 and March 2006.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Claims for Higher Ratings

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found), are 
both required.  See Fenderson, 12 Vet. App. at 126.

        A.  Right local retrocubital ulnar neuropathy

On VA examination in July 1995, the examiner noted that the 
veteran is right-handed.  The veteran reported numbness of 
the right upper limb intermittently, for about the previous 
ten years.  He reported the occurrence of numbness sitting in 
an armchair with his right arm resting on support, driving 
and sometimes nocturnally.  There was relief with massage of 
his hand and shaking the limb loosely.  He denied weakness of 
the grasp of the hand.  On examination, there as looseness 
and local hypersensitivity of the right ulnar nerve in the 
olecranon fossa.  Prominent Tinel sign was present.  No 
ataxia of the limbs was present.  There was no hypalgesia of 
the medial aspect of the right hand.  No other defect of the 
upper limbs was present.  The impression included mild, 
right, local retrocubital ulnar neuropathy.  

On VA examination in April 1997, the veteran reported the 
whole right arm went to sleep, if he sat on a chair with the 
arm resting on the arm of the chair and if he drove any 
distance.  He indicated that he wore a pad in the axilla if 
he was going to drive any distance.  No examination findings 
were noted.  The diagnosis included local retrocubital ulnar 
neuropathy with numbness and tingling in the hand.  

On VA examination in May 2005, the veteran indicated that had 
been no significant interval change in his medical history 
since last VA examination 10 years earlier.  He reported 
continued chronic pain the right elbow.  Examination showed 
full range of motion of the right elbow, no erythema, warmth, 
edema or localized tenderness to palpation.  It was noted 
that the veteran claimed continual paresthesias and numbness 
over the right hand and forearm when the right elbow is bent 
for an extended period.  Ulnar nerve entrapment was noted.  
The diagnoses included right ulnar retrocubital neuropathy, 
unchanged.  

On VA examination in March 2006, the veteran reported 
numbness when resting his arm on his elbow and numbness in 
the 3rd, 4th and 5th digits on the right when he sleeps, going 
up to the ulnar aspect of the arm to the elbow.  He wore over 
the counter elbow and wrist braces.  He reported numbness 
about twice a month for 10 minutes.  It was noted that he is 
right hand dominant and had no specific activity restriction.  
The only job restriction is that he is unable to type for 
more than 5 to 10 minutes at a time.  He indicated that he 
had no flare ups and takes no medications for the right arm 
numbness.  On examination of the right shoulder, abduction 
and forward flexion  was form 0 to 180 degrees, external and 
internal rotation were from 0 to 90 degrees with no pain, no 
diminution with repetitive testing.  There was 5/5 motor 
strength in all planes.  Examination of the right elbow 
revealed 5/5 motor strength in all planes.  Extension was to 
0 degrees, flexion was to 140 degrees, pronation and 
supination were both from 0 to 90 degrees, with no pain or 
diminution with repetitive testing.  Examination of the right 
wrist revealed dorsiflexion and palmar flexion of 0 to70 
degrees, ulnar deviation form 0 to 45 degrees and radial 
deviation from 0 to 15 degrees, with no pain or diminution 
with repetitive testing.  There was normal sensation 
throughout the upper extremity.  There was no evidence of 
atrophy in the upper extremities.  Tinel, Phalen, reverse 
Phalen and median nerve compression testing was negative at 
the wrist and Tinel testing was negative at the elbow.  The 
impression was mild right ulnar neuropathy and the examiner 
indicated that there was certainly no evidence of paralysis. 

Right local retrocubital ulnar neuropathy is evaluated under 
Diagnostic Code 8616, ulnar nerve neuritis.  Under this code, 
a 10 percent rating is assignable for mild incomplete 
paralysis of the ulnar nerve in the dominant hand.  A 20 
percent rating is assignable for moderate incomplete 
paralysis of the ulnar nerve in the dominant hand.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8616.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the record presents no 
basis, at any time since the May 1, 1995 effective date of 
the grant of service connection, for assignment of an initial 
rating greater than 10 percent for the veteran's right local 
retrocubital ulnar neuropathy.  

The medical evidence of record reveals complaints of numbness 
of the right upper extremity with no evidence of muscle 
atrophy or weakness of the right upper extremity.  The July 
1995 and March 2006 VA examiners both noted mild ulnar 
neuropathy and the March 2006 examiner concluded that there 
was no evidence of paralysis.  Under such circumstances, 
there is no basis for characterization of the disability as 
involving more than mild incomplete paralysis.  As such, no 
more than an initial 10 percent rating for neurological 
impairment is warranted.

For all the foregoing reasons, the Board finds that staged 
rating for the disability under consideration, pursuant to 
Fenderson, is not warranted, and the claim for a higher 
initial rating must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

        B.  Postoperative residuals, compound fracture, right 
ankle

On VA examination in July 1995, the examiner noted that 
veteran's history of sustaining a compound fracture of the 
right ankle during service and surgery that placed two 
internal screws in the ankle joint.  It was also noted that 
the screws were removed approximately one year after the 
injury.  The veteran complained of stiffness in the ankle 
with a lot of walking and occasional swelling with weather 
change.  On examination, a horizontal scar from the Achilles 
tendon around to the medial side of the ankle to the front of 
the ankle was noted.  A vertical scar two inches long over 
the lateral malleolus was also noted.  The examiner indicated 
that the right foot had dorsiflexion from 0 to 5 degrees and 
plantar flexion from 0 to 10 degrees.  It was indicated that 
the right foot was sensitive to touch.   

On VA orthopedic examination in April 1997, the examiner 
indicated that there was loss of motion of the right ankle, 
with 8 degrees of dorsiflexion and 30 degrees of plantar 
flexion.  The veteran could not move the ankle in eversion or 
inversion.  The veteran reported soreness on the medial side 
of the ankle to touch and indicated that the ankle became 
tired very easily.  The diagnoses included residuals of 
compound fracture of the right ankle with loss of motion and 
pain and weakness necessitating high top boots.  

On VA examination in March 2006, the right ankle was 
ankylosed at 80 degrees of flexion.  There was no inversion, 
eversion, dorsiflexion or plantar flexion.  There was no pain 
in the ankle.  He had 2+ pulses.  The examiner indicated that 
the ankle was enlarged with no pitting or brawny edema.  The 
examiner indicated that he was unable to identify any 
discrete scars.

The veteran's right ankle disability is rated as 40 percent 
disabling, effective from May 1, 1995, the date of his claim 
for service connection, under DC 5270 pertaining to ankylosis 
of the ankle.  This is the maximum schedular rating under 
this DC.  40 percent is also the maximum schedular rating 
under DC 5262 pertaining to impairment of the tibia and 
fibula.

The Board notes that, when evaluating muskuloskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, 
where a disability has been rated at the maximum level 
provided by the diagnostic code under which it is rated, 
these considerations do not apply.  See VAOPGCPREC 36-97, 
citing Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has considered the applicability of other 
diagnostic codes for rating the veteran's disability, to 
include DCs 5010 (traumatic arthritis), 5271 (limitation of 
motion of the ankle), 5272 (ankylosis of the subastralgar or 
tarsal joint), 5273 (malunion of the os calcis or astralgus), 
and 5274 (astralgalectomy).  However, none of these 
diagnostic codes provides for a rating in excess of 20 
percent.  Accordingly, DCs 5010, 5271, 5272, 5273, or 5274 
cannot serve as a basis for assignment of a higher rating in 
this case.

The Board also points out that there is no current evidence 
of a scar for a which a separate rating may be assigned.  The 
July 1995 VA examination report noted several residual scars 
on the right ankle.  On the most recent examination, however, 
the examiner indicated that no scars were identifiable.  As 
such no additional rating may be assigned for a scar under 
any applicable DC for rating scars under 38 C.F.R. § 4.118. 

Finally, the Board notes that the "amputation rule" provides 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at that 
elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent rating for loss of use 
of the foot DC 5167.  See 38 C.F.R. § 4.68 (2006).  

For all the foregoing reasons, the Board finds that staged 
rating for the disability under consideration, pursuant to 
Fenderson, is not warranted, and the claim for a higher 
initial rating must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the- 
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial rating greater than 10 percent for right local 
retrocubital ulnar neuropathy is denied.

An initial rating greater than 40 percent for postoperative 
residuals, compound fracture, right ankle is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


